PER CURIAM.
Gerald Dallas Pingel appeals the denial of his motion to correct an illegal sentence. In his motion, Pingel alleges that the sentencing judge improperly delegated the responsibility of determining the amount of restitution to the Department of Parole and Probation. Bostic v. State, 504 So.2d 794 (Fla.2d DCA 1987). Pingel also contends that the court failed to make a determina*156tion that he had the ability to pay restitution.
The order denying Pingel’s motion correctly found that section 775.089(7), Florida Statutes (1987) places the burden on the defendant to produce evidence of inability to pay restitution. However, the order did not address the contention regarding the improper delegation of a judicial duty.
Accordingly, we reverse and remand to the circuit court to address the appellant’s contention regarding the determination of the amount of restitution.
The order denying Pingel’s motion fails to address the above issue. Accordingly, we reverse the denial of the motion and remand for further proceedings.
SCHOONOVER, C.J., and CAMPBELL and THREADGILL, JJ., concur.